Citation Nr: 1511788	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome and long-term diarrhea, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U. S. C. A. § 1117.

2.  Entitlement to a compensable rating for allergic rhinitis, to include sinus headaches and nosebleeds (also claimed as severe allergy symptoms), to include restoration of a 10 percent rating as of July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to October 1981 and January 1982 to August 2003.  The Veteran also served in the Southwest Asia Theater of Operations from December 1994 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, March 2013, and November 2013, the Board remanded these claims for further development.  The Board finds that all development required in these remands has been completed and the remands fully or substantially satisfied.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal symptoms have been attributed to a known diagnosis of  lymphocytic colitis, and this condition did not have onset during active service and was not caused by his service.

2.  For the period prior to July 1, 2008, the Veteran's allergic rhinitis had 50 percent obstruction of each nasal airway but without polyps.

3.  For the period beginning on July 1, 2008, the Veteran's allergic rhinitis did not result in polyps or a 50 percent or greater obstruction of either side or complete obstruction of one side.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability, identified as lymphocytic colitis, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).
1.  The reduction of the 10 percent evaluation for rhinitis to noncompensable for the period effective July 1, 2008, was proper. See 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.97 Diagnostic Code 6522 (2014).

3.  The criteria for a compensable evaluation for allergic rhinitis have not been met 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97 Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2003.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

With regard to the Veteran's claim of gastrointestinal symptoms and/or irritable bowel syndrome as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, the Veteran's gastrointestinal symptoms have been medically attributed to his diagnosis of lymphocytic colitis rather than an undiagnosed illness. See VA examination December 2013/Addendum January 2014.  Additionally, his claimed irritable bowel syndrome has never been diagnosed, and in fact, was noted to be a manifestation of his lymphocytic colitis. See VA examination September 2012. Accordingly, in the absence of an undiagnosed illness or valid diagnosis of irritable bowel syndrome, the presumption of service connection based on service in the Southwest Asia Theater of Operations during the Persian Gulf War for an undiagnosed illness, is not applicable.

With regard to the Veteran's claim for service connection on a direct basis, January 2010, September 2012,  and December 2013/January 2014 VA examinations diagnosed the Veteran with mild lymphocytic colitis, and the latter attributed his symptoms of diarrhea, abdominal cramping, and bloating/gassy feelings to his lymphocytic colitis diagnosis. These diagnoses satisfy prong one of a service connection claim.

The service treatment reports reveal two episodic gastroenteritis notations in service without residuals in March 1978 and February 1983.  However, the Board notes the March 1981 Report of Medical Examination for the purposes of separation does not document any issues with the Veteran's stomach.  Moreover, in the March 1981 Report of Medical History, the Veteran reported no trouble with his stomach or frequent indigestion.  He reported occasional stiffness in both hands while indicating he was otherwise in good health on no medications.  Notwithstanding the lack of notation on the separation examination, the Board finds the in-service incurrence element of a service connection claim is satisfied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding a causal connection between the Veteran's present diagnosis and his service, several VA examinations were performed.  A VA examination was performed in December 2013 with a January 2014 addendum.  At that time, based on the Veteran's report and the objective medical evidence of record, the examiner opined that all of the Veteran's identified gastrointestinal symptoms (diarrhea, abdominal cramping, bloating) were due to his lymphocytic colitis, and that the lymphocytic colitis is less likely as not caused by or related to the Veteran's military service.

An earlier May 2013 VA examination also opined that the Veteran's lymphocytic colitis was not caused by or etiologically related to the Veteran's military service or to Gulf War environmental exposure.  The examiner supported his opinion, indicating the service treatment records were silent for chronic diarrhea associated with abdominal cramping, bloating and gas.  The examiner noted that there were two episodic gastroenteritis notations in service without residuals in March 1978 and February 1983.  The examiner notes the February 1983 episode of gastroenteritis was also reported by the Veteran's wife.  The Veteran's diarrhea resolved without recurrence.  The examiner noted "transient, episodic gastroenteritis (usually viral or bacterial) is not uncommon for the general population."  Lastly, the examiner indicates the Veteran's mild lymphocytic was diagnosed in 2009 with a colonoscopy and is uncontrolled due to the Veteran not taking his prescribed medication.

A September 2012 VA examination also opined the Veteran's gastroenteritis, claimed as irritable bowel syndrome, was less likely as not incurred in or caused by the claimed in service injury, event or illness.  The examiner opined the notations of gastroenteritis during service were noted to have improved and resolved in 1983 with no mention of diarrhea between 1983 and 2006.  Further he opined the current diagnosis of lympholytic colitis is less likely than not related to the gastroenteritis shown in service, which is a transient infection, either self-limiting or treated with antibiotics.

The Board finds the September 2012, May 2013 and December 2013 VA examiner opinions to be adequate and well-reasoned as to whether there is a casual relationship between the episodes of gastroenteritis in service and the Veteran's present diagnosis.  

Of record are lay statements that attribute the Veteran's current symptoms to his active service.  These lay statements regarding the cause of his current gastrointestinal condition are lay statements that purport to provide a nexus opinion.  The Board finds these statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a diagnosed gastrointestinal condition is caused or related to treatment or events in service, is not something that can be determined by mere observation.  Nor is this question simple.  Gastrointestinal conditions are complicated and require clinical testing, such as colonoscopies, endoscopies, and other tests to accurately diagnose and assess their etiology. It accordingly takes training and education to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the lay statements as to the cause of his gastrointestinal condition are not competent evidence as to a nexus.  

Accordingly, the only competent evidence of nexus in the record is the medical evidence provided in the VA examinations. Given that these opinions are negative, the preponderance of evidence is against a finding that the Veteran's lymphocytic colitis was incurred in service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Propriety of the Reduction and Increased Rating 

A. Propriety of the Reduction

Service connection for allergic rhinitis was granted in a March 2005 rating decision with an evaluation of 10 percent effective September 1, 2003.  Thereafter in an April 2008 rating decision, the RO reduced the rating for the Veteran's service-connected allergic rhinitis to noncompensable as of July 1, 2008.  

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown, 5 Vet. App. at 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons. 38 C.F.R. § 3.105(e). However, 38 C.F.R. § 3.105(e) do not apply when the reduction did not involve a decrease in the overall amount of compensation payable to the Veteran, as is the present situation.  See VAOPGCPREC 71-91.

Initially, the Board notes that the reduction of the Veteran's rating for his rhinitis from 10 percent to noncompensable did not affect the overall amount of compensation that was payable to him, as his combined rating did not decrease despite the reduction. Accordingly, the provisions of section 3.105(e) are not applicable to this reduction.

As for the propriety of the reduction itself, the Board finds the April 2008 reduction of the Veteran's rhinitis from 10 percent disabling to noncompensable is supported by the record, relying on the objective medical evidence from the March 2008 VA examination.  This examination found no polyps had been appreciated with clear discharge in each nostril and the Veteran had an obstruction of less than 20 percent bilaterally.  This examination shows improvement from the January 2005 VA examination which indicated the Veteran had 50 percent obstruction of each nasal airway but without polyps.  There is no evidence of record to indicate that his rhinitis has caused greater obstruction to his nasal passages or that he has developed polyps.  Accordingly, the evidence of record displays an improvement of the disability, and an improvement that has continued under the ordinary conditions of life and work.  Thus, the reduction from 10 percent to noncompensable is proper.

B. Increased Rating

The Board now turns to whether an increased rating for the Veteran's allergic rhinitis is warranted, following the proper reduction in April 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's allergic rhinitis has been evaluated under the criteria found at 38 C.F.R. § 4.97 Diagnostic Code 6522.  The Board finds no other appropriate schedular criteria for evaluating these conditions. 

Under the applicable criteria, allergic rhinitis with polyps is assigned a 30 percent evaluation.  38 C.F.R. § 4.97 Diagnostic Code 6522.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is assigned a 10 percent evaluation.  Id. 

A December 2013 VA examination found the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions.

An earlier VA examination was performed in May 2013.  The examiner found the Veteran had rhinitis, but did not have greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions.  Due to the absence of polyps as well as a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a noncompensable rating for rhinitis is supported based on the clinical findings of the May 2013 and December 2013 examinations.

Consistent with the May 2013 and December 2013 VA examination, a December 2012 examination found the Veteran had no greater than 50 percent obstruction of the nasal passage on both sides, no complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, no nasal polyps and no granulomatous conditions.

A January 2013 examination indicated that the Veteran did not have conjunctival injection or tearing, but did have greater than 50 percent obstruction from nasal mucosa being boggy with some swelling of turbinates; no polyps or enlarged turbinates; and his septum was not deviated.  However, the examiner indicated the Veteran's rhinitis was not associated with obstruction of the nasal passage or nasal polyps but there is permanent hypertrophy of the nasal turbinates.  Because the obstruction was not related to the Veteran's service-connected rhinitis, this examination is also consistent with the previously discussed findings in that a noncompensable rating is supported.  

A March 2008 VA examination found no polyps have been appreciated with clear discharge in each nostril with obstruction less than 20 percent bilaterally.  Moreover, the turbinates appear to be hypertrophied more on the left and mild hypertrophy on the right.  The septum is midline without any deviation.  Based on the objective evidence showing the Veteran's nostrils had an obstruction less than 20 percent, the evaluation of his rhinitis more closely approximates a noncompensable rating, as opposed to the 10 percent disabling.  

The Board has also considered the treatment notes from Dr. C.C., J.R. dated April 2008 as well as progress notes from Dr. P. dated October 2009 and November 2009 which include treatment for the Veteran's respiratory condition as well as headaches.

The Board notes that the Veteran's March 2008, December 2012, January 2013, May 2013 and December 2013 examinations all indicate the Veteran does not have polyps associated with his rhinitis.  Without evidence of polyps, a 30 percent disability evaluation is not warranted.  Moreover, these examinations all indicate the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides and no complete obstruction on one side due to his service-connected rhinitis, therefore, a disability rating of 10 percent is not warranted.  Based on the foregoing, the noncompensable rating for the service-connected rhinitis for the period beginning in July 2008 is supported, and a compensable rating is not warranted.

ORDER

Entitlement to service connection for lymphocytic colitis, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U. S. C. A. § 1117 is denied.

The reduction of the 10 percent rating for allergic rhinitis to a noncompensable rating effective July 1, 2008, was proper.

Entitlement to a compensable rating for allergic rhinitis is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


